I




                         October    17,   1951


    Hon. C. J. Hollingsworth,   Chairman
    Committee on Board Procedures
    Board of Vocational   Nurse Examiners
    Lubbock, Texas                 Opinion          No. V-1321

                                          Re:    Necessity    that the
                                                 Board of Vocational
                                                 Nurse Examiners hold
                                                 meetings when exami-
                                                 nations   are to be
    Dear Sir:                                    given.

                 You have requested   the opinion    of this
    office   concerning  the interpretation     of various   pro-
    visions    of House Bil.1 47, Acts 52nd Leg., R.S. 1951.,
    ch. 11.8, p. 197, which provides       for the licensing    of
    vocational    nurses by the Board of Vocational       Nurse
    Examiners.

                 Your first    question    relates    to the number
    of meetings which the Board must hold each year.                 You
    state    that your committee's      interpretation      of Section
    4 of the act is that since there will have to be sixty
    days' notice      before  an examination       can be given,   the
    Board will have to maet twice to give examinations
    and will. have to have two additional            meetings   in which
    licenses    wi1.l. be issued,   in addition      to any meetings
    for special     purposes   other than those already         men-
    tioned.     You ask whether this interpretation           is cor-
    rect.

                 You also ask whether a quorum of six mem-
    bers of the Board must be present       to give an examina-
    tion.   You state that it would be desirable          for two
    members to hold examinations      in several     parts of the
    State at the same time, since this would he more con-
    venient   for the people taking the examination          and
    woul.d require   less expense on their     part.     However,
    since the statute     states that the examination        must be
    given by the Board, your committee has interpreted            it
    as requiring    the presence   of at least   six members at
    each examination.
Hon.   C. J.    Hollingsworth,      page .2, ;:(V-1321)



          In your third question,    you refer   to the re-
quirement in Section’5   that an applicant   for examina-
tion must have had “at least    two years of high school
education or its equivalent”,    and you ask if we. can
give you any yardstick   to determine what would be con-
strued as equivalent   to two years of high school    edu-
cation.

               Section   4 of Rouse Bill       47,   sunra,   provides
in part:

              “(b)  At the first     meeting after    appoint-
       ment of members, the Board shall, elect         a Dresi-
       dent, Vice-president,      and Secretary-treasurer,
       and thereafter     shall. elect  such officers      yearly
       at an annual meeting.        The Board may make such
       rul.es and regulations     as may be necessary       to
       govern its proceedings       and to carry in effect
       the purposes    of this law.     The Secretary-treasurer
       shall be required      to keep minutes of each meet-
       ing of said Board, a register        of the names of
       all nurses licensed      under this I.aw, and books
       of account    of fees received     and disbursements;      . .       -.

               1(. . .

              “(a,)    Regular meetings        of the Board shall
       be held at least twice a year,              one of whllch
       shall. be designated         as an Annual Meeting for
       election     of officers      and the reading        of auditors’
       reports,     and at, both regular        meetings licenses
       shall    be issued to those qualified.              At least
       twice each year the Board shall hold examina-
       tions for qualified          applicants     for licensure     .
       Not less than sixty          (60) days notice        of the hn?d-
       ing of examinations          shall be given by publication
       in at least       three (3) dai1.y newspapers          of general.
       circulation,       to ‘be selected      by the Board; special.
       meetings     shall be held upon request            of four (4)
       members of the Board or upon the call of the
       Presid.ent ; six (6) members of the Board shall
       const?tute      a quorum for the transaction            of busi-
       ness,    and  should     a quorum    not  be   present   on the
       day appointed        for a~ny meeting,      those persons
       present may adjourn from day to day until                 a
       quorum sha1.1 ?Je present,          providing     that such
       period    shall. not ‘be longer than three (3) SUC-
       cessive     days:     . . .”
     ,




,-
         Hon.   C. J.    Hollingsworth,      page 3      (V-1.321)



                      We believe   the Board has broad discretion
         in determining     when and where the meetings shall           be
         heId.   The Board is required         to hold two examinations
         each year for qualified        applicants     for licensure.
         These examinations      may ,be given during the annual meet-
         ing held for electing       officers      and reading   the auditor’s
         reports   or during’ the other regular          meeting of the
         Board.    If the Board chooses,         it msy elect    to hold
         examinations    at other times.        We agree with you that
         before  at examination     may be held e quorum of six
         board members must be present.

                        Section   5 of    the Bill.   provides:

                        “Every person desiring     to’ be licensed.    es
                a Licensed     Vocational   nurse, or use the abbre-
                viatlon    L.V.N. in the State of Texas,        shall    be
                required    to pass the examination      given by the
                Board of’ Vocational      Nurse Examiners;    the appli-
                cant shall     make application    by presenting      to
                the Secretary      of the Board, on forms furnished
                by the Boarci, satisfactory       sworn evidence      that
 -
                the applicant     has had at least     two (2) years of
                high school     education   or its equivalent,      . . .”

                       We have been unab1.e to find where the courts
         of this State have construed          the word “equivalent”       in e
         comparable    situation.      It has ‘been construed       by other
         courts   as meaning “equal in worth or value,            force,
         power, effect,      Import and the like”.        Knox v. O’Brien,
         7 I’Z.J. Super. 608, 72 A.2d 389 (1950).            In that case,
         which Involved     a provision      of the Compulsory Education
         Law requiring     children    to sttend. public     school. “or to
         receive   equlvelent     instruction    elsewhere    then at school”,
         the court treated       the question     of equivalency     es one of
         fact.

                       The prere uisite    ‘that   the applicant     has
         had at least     two 12 7 years of high school. education
         or its equivalent       before  taking an examination         in-
         volves    e fact finding    by the board in the light         of the
         above definition      of the term “equivalent”.         Since each
         eppl.lcatlon    might present   a different    factual     situation,
         we cannot lay down any rule to govern the action                of
         the Board in all situations.          However, the board has
         the d~iscretion    to make such re:!sonable     requirements
         as it deems proper relative         to the proof necessary         to
 P       convince     the board that the applicant      has en equivalent
                                                                 .




Hon.    C. J.   Hollingsworth,        page   4   (V-1321)



of two years      of high    school     education.



              Under the provisions   of House Bill     47,
       Acts 52nd Leg.,    R.S. 1951, ch. 118, p. 197,
       the Board of Vocational     Rurse Examiners may
       determine   when and where meetings shall       be
       held for examining applicants      for licenses.
       These examinations     may be given at the same
       time as the two regular     meetings required      by
       Section   4 or at different   times if the Board
       elects   and a quorum of six members is present.
       The Board may make reasonable      requirements
       relative   to the proof necessary     to convince
       the Board that the applicant      has an equivalent
       of two years of high school      education.

APPROVED:                                Yours   very   truly,

J. C. Davis, Jr.                            PRICE DARIEL
County Affairs  Division                 Attorney  General

Everett   Hutchinson
Executive   Assistant
                                         BY
Charles D. Mathews                         4Buc%gL
First  Assistant                              Assistant

BA:mh